Citation Nr: 0121349	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disorders of the 
feet.

2.  Entitlement to an effective date earlier than October 24, 
1991, for the award of a 60 percent evaluation for a 
herniated nucleus pulposus of the lumbar spine at L4-5, with 
puffed leg palsy and a psychophysiological overlay.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In June 1996, the Board remanded this case to the RO for 
additional development.  At that time, additional issues were 
fully addressed by the Board.  These issues have been fully 
adjudicated and are not before the Board at this time.

In August 2000, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication solely 
on the issues of entitlement to service connection for 
disorders of the feet and entitlement to an effective date 
earlier than October 24, 1991, for the award of a 60 percent 
evaluation for a herniated nucleus pulposus of the lumbar 
spine at L4-5, with puffed leg palsy and a 
psychophysiological overlay.  The parties asked the Court to 
dismiss the remaining issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
claim of entitlement to service connection for PTSD was fully 
addressed by the Board in August 2000.  The Court granted the 
joint motion that month.  Accordingly, the Board's August 
2000 decision regarding the claim of entitlement to service 
connection for PTSD is final and not before either the Board 
or the RO at this time. 

As noted by the Board in August 2000, based on statements 
from the veteran it appeared that he wished to either raise 
additional issues or reopen previously denied claims.  As 
also noted by the Board in August 2000, it was unclear what 
issues he wished to either raise or reopen (if any).  
However, based on recent statements from his attorney, it 
does not appear that the veteran wishes to raise any 
additional claims.  If the veteran wishes to raise any 
additional claims, he must do so initially with the RO.  The 
RO will then take appropriate action to adjudicate these new 
claim or claims, if any.  In any event, no other issue is 
before the Board at this time.

For reasons that will become clear below, the claim of 
entitlement to service connection for disorders of the feet 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to the claim of 
entitlement to an effective date earlier than October 24, 
1991, for the award of a 60 percent evaluation for a 
herniated nucleus pulposus of the lumbar spine at L4-5, with 
puffed leg palsy and a psychophysiological overlay, based on 
both the new and old criteria for the evaluation of claims.  
All available, relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a Board decision dated March 1983, the claim of 
entitlement to an increased rating for a herniated nucleus 
pulposus with psychophysiologic overlay was denied.

3.  In a June 1989 rating determination, the RO proposed to 
reduce the evaluation of the service connected back 
disability from 40 percent to 20 percent because a recent 
examination had found no objective evidence of any disorder.  
An additional VA evaluation of the back disability was held 
in September 1990.

4.  In a May 1989 rating determination, the service-connected 
herniated nucleus pulposus of the lumbar spine with left leg 
palsy and psychophysiological overlay was reduced from 
40 percent to 20 percent disabling.

5.  In written notice provided to the veteran on October 18, 
1990, the RO correctly noted that a recent orthopedic 
examination could find no evidence of organic disease of the 
back.  A confirmed psychophysiologic overlay was indicated.  
The 20 percent evaluation was continued. 

6.  On October 24, 1991, the veteran contended that his 
service-connected condition had become worse.  Based on the 
veteran's complaints, the RO, in an October 1993 rating 
determination, granted an increased evaluation for the 
herniated nucleus pulposus of the lumbar spine at L4-5 with 
puffed leg palsy and psychophysiological overlay.  The 
evaluation was increased from 20 percent to 60 percent 
disabling from October 24, 1991, the day the RO received the 
claim seeking increased compensation for his service-
connected disability.

7.  The veteran's complaints of organic back pain are not, 
and have not been, credible.

8.  Medical opinions reporting on the organic back 
difficulties based on the veteran's complaints of back pain 
are of negligible probative weight as the veteran's 
statements regarding his pain are not credible.


CONCLUSION OF LAW

An effective date earlier than October 24, 1991, for the 
award of 60 percent evaluation for herniated nucleus pulposus 
of the lumbar spine at L4-5, with puffed leg palsy and 
psychophysiological overlay is not warranted.  38 U.S.C.A. 
§§ 5107, 5108, 5110, 7104, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104, 3.105, 3.400, 20.1104 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran entered active service in September 1977.  At his 
enlistment evaluation in August 1977, he specifically noted 
depression or excessive worry prior to service.  The 
veteran's service medical records reflect extensive medical 
care for reported back disabilities.  A service medical board 
determination dated January 1979, found that the veteran had 
a multitude of complaints and that, despite "multiple 
examinations by a variety of specialists, no organic etiology 
of any of his problems had been established.  All studies are 
normal."  A series of difficulties related to his subjective 
complaints were reported.  At his separation evaluation in 
July 1979, the veteran's general physical examination was 
within normal limits except for the fact that he ambulated 
with a grossly antalgic gait and utilized a cane.  Objective 
evaluations were within normal limits.  A Medical Board 
report dated October 1979 contains a pertinent diagnosis of 
herniated nucleus pulposus at L5-S1, "left hand side," and 
radiculopathy of the 1st sacral nerve root on the left hand 
side, manifested by diminution of the ankle reflex, decreased 
sensation in the lateral foot and decreased bulk and tone of 
the gastrocnemius muscle.  He was discharge from active 
service in April 1980. 

Based on the veteran's service medical records, the RO, in a 
May 1980 rating determination, awarded the veteran service 
connection for a herniated nucleus pulposus at L5-S1, with 
left radiculopathy (hereinafter sometimes referred to as the 
service-connected "back disability").  He was awarded a 
40 percent evaluation.  The veteran was notified of this 
determination that month.  

In a June 1980 statement, the veteran noted numerous 
difficulties he alleged he suffered from because of his 
active service.  

A VA evaluation was performed in September 1980.  The 
examiner reported that service medical records had indicated 
no evidence of a psychosis, neurosis, personality disorder, 
or adjustment disability.  However, a psychiatric evaluation 
had indicated that the veteran had a reactive depression 
secondary to his physical illness and pain that the examiner 
did not regard as due to malingering.   The VA physician in 
September 1980 diagnosed the veteran with reactive depression 
secondary to physical illness, pain, and his discharge from 
service due to physical disability, financial difficulties, 
and an inability to procure simple employment. 

In a VA orthopedic examination dated September 1980, the 
veteran referred to numerous complaints of pain.  Physical 
examination revealed little objective evidence to support the 
veteran's complaints.  He was diagnosed with a chronic low 
back pain secondary to a sprain of the lumbosacral spine.  
The presence of herniated nucleus pulposus had not been 
established.  The examiner stated that he was at a loss to 
explain many of the veteran's difficulties.  For example, the 
physician specifically indicated that the presence of a 
herniated nucleus pulpous was not established and he could 
find no abnormality in the veteran's left shoulder to account 
for his left shoulder pain.  The physician also could not 
explain the continued palsy of the left leg.  The examiner 
stated, in pertinent part, that there was a large element of 
psychogenic overlay or possible malingering in the veteran's 
complaints.

X-ray studies of the veteran's lumbar spine in September 1980 
demonstrated a normal alignment to the vertebral bodies.  The 
disc spaces and vertebral body heights were well preserved.  
X-ray studies of other joints were also normal.

At a general VA examination in October 1980, the examiner 
noted that the veteran had had headaches since a child.  
Physical evaluation at this time failed to indicate many of 
the disabilities the veteran complained of, including, but 
not limited to, a double hernia, a circulatory problem, and 
upper respiratory or pulmonary problems.

In October 1980, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The veteran has not appealed this determination 
and the claim of entitlement to service connection for a 
separate acquired psychiatric disability, including a chronic 
nervous condition, is not before the Board or the RO at this 
time.

During this period of time, the RO obtained additional 
medical records, including an August to September 1980 VA 
hospitalization for chronic low back pain.  However, once 
again, little objective evidence is indicated to support the 
veteran's complaints of pain.  Testing at that time revealed 
a "chronically maladjusted individual."  The conclusion at 
the end of this program of treatment was that the veteran had 
an underlying psychiatric disorder and had a high level of 
emotional stress.  The veteran was referred to a 
psychiatrist.  However, he apparently refused while in the 
hospital to have such an interview.  The assessment in a 
psychological evaluation included the opinion that there were 
significant indicators of secondary gain.

In a March 1981 statement, A.D.V., M.D., a physician who 
worked both in neurology and psychiatry, noted that he had 
seen the veteran in January and March 1981.  The veteran 
recounted his numerous subjective symptoms.  The examiner 
stated, in pertinent part, that he could not arrive at a 
neurological explanation for the veteran's difficulties.  The 
physician believed that the veteran had marginal intellectual 
functioning and was ill equipped emotionally to deal with 
stress.  He had taken "refuge in the illness manifested by 
his various symptoms, unconsciously using these as a reason 
for his inability to 'make it' so to speak."  Apart from 
backache, most the claimant's symptoms were deemed to be 
nonphysiological.  He did not fit the diagnosis of conversion 
reaction, but did fit more under the category of Avoidance 
Personality Disorder.

In a March 1981 rating determination, the RO found that "all 
available" evidence indicated that the service connected 
"back disability" was productive of greater impairment than 
the currently assigned evaluation reflected.  The RO "held" 
without explanation, that the conditions of the low back, 
left leg and "reactive depression" was "more properly" 
rated as a single disability.  The RO awarded a 60 percent 
evaluation for his service-connected back disability 
(described as "herniated nucleus pulposus L5-S1, left, with 
radiculopathy"), "left leg palsy" and "psychological 
overlay" from May 1, 1980, under diagnostic code 5293.  The 
RO also awarded a temporary total disability evaluation from 
August 11, 1980, and a 60 percent evaluation from January 1, 
1981.  The veteran was notified of this determination that 
month.  

In December 1981, the veteran was hospitalized for chronic 
back pain.  Once again, little objective evidence was 
indicated to support the veteran's subjective complaints.  
X-ray studies were again found to be normal.  The veteran was 
assessed with chronic low back pain without structural 
etiology.  There were no findings consistent with either an 
acute or chronic nerve root irritation.  The physician 
completing the hospitalization summary stated, in pertinent 
part, that there was significant functional overlay with a 
failure to demonstrate a desire to return to "healthy 
behavior."  During this period of time there was no 
reference is made to a bilateral foot disorder.

In a January 1982 rating determination, the veteran was 
awarded a temporary, total disability evaluation from 
August 11, 1980, a 60 percent evaluation from January 1, 
1981, and a 40 percent evaluation from May 1, 1982.  This 
determination was appealed to the Board.  

In a February 1982 examination, the veteran continued to 
complain of back and neck pain with other numerous somatic 
symptoms.  Physical examination revealed little to support 
the subjective complaints and considerable objective evidence 
of unreliable effort and responses.  X-ray studies of the 
lumbosacral spine at this time revealed a "pseudarthrosis 
between L5 transverse process and the sacrum which [could] 
give [the veteran] some discomfort in the back."  Once 
again, no reference was made to a bilateral foot disorder.

In June 1982, the Board remanded the veteran's case to the RO 
for additional development.  Additional medical evaluations 
were performed.  In a July 1982 examination, the veteran was 
diagnosed with probable left L5 nerve root irritation with no 
evidence of significant pathology on examination pertinent to 
the complaints.  Once again, X-ray studies and objective 
medical evidence failed to support the veteran's subjective 
complaints.  An orthopedic evaluation held that month 
specifically found no orthopedic diagnosis regarding this 
veteran.  A VA psychiatric evaluation performed that month 
indicated a dysthymic disorder, chronic, relatively mild, 
with a tendency to "somatic fixation."  The incapacity was 
found to be mild, in all probability from psychiatric 
reasons.

In a March 1983 determination, the Board denied the claims of 
entitlement to service connection for an upper respiratory 
disorder, a dorsal spine disorder, a neck or cervical spine 
disorder, a bilateral knee disorder, and headaches.  
Entitlement to an increased rating for herniated nucleus 
pulposus with a psychophysiologic overlay (evaluated at that 
time as 40 percent disabling) was also denied.  Entitlement 
to a total disability rating based on individual 
unemployability was not found.  The appeal was denied in its 
entirety.

In a VA evaluation held in May 1989, the veteran underwent a 
detailed physical evaluation.  The examiner stated, in 
pertinent part, that he could find no objective evidence of a 
disease or injury to the veteran's low back.  Based on this 
opinion, the RO, in a June 1989 rating determination, 
proposed to reduce the evaluation from 40 percent to 
20 percent.  The veteran was notified of this proposal that 
month.  No written disagreement to this determination was 
received from the veteran during this period of time.  As a 
result, in a September 1989 rating determination, the 
veteran's service-connected back disability was decreased 
from 40 percent to 20 percent effective December 1, 1989.

The veteran underwent a VA examination in September 1990.  
The veteran noted numerous subjective symptoms, including 
complaints of chronic back pain.  X-ray studies revealed 
that, other than the presence of a transitional vertebra at 
the L5-S1 level, his lumbosacral spine was completely normal.  
There was no evidence of degenerative changes in the lumbar 
or lumbosacral spine.  The examiner stated, in pertinent 
part, that the findings were "currently bizarre" in that 
the claimant refused to bend even a few degrees forward or 
laterally.  The examiner stated that he could find no 
evidence of organic disease in the veteran's back.  He also 
affirmed that he could find no evidence of a herniated 
nucleus pulposus or degenerative disc disease in his lumbar 
spine.  The examiner concluded that the findings of a large 
element of the psychogenic overlay were certainly valid and 
to that extent the claimant was moderately disabled.

The RO, in a September 1990 rating determination, determined 
that the VA examination that month did not warrant a change 
in the current evaluation of 20 percent.  Written notice of 
that determination was mailed to the claimant on October 18, 
1990.

On October 24, 1991, the veteran requested an increased 
rating for his service-connected back disability.  At this 
time, he noted treatment for a foot problem.   Additional 
medical records were obtained by the RO.

Records added to the claims file subsequent to the veteran's 
October 24, 1991, reopening of the claim included statements 
made by F. I. S., M.D., dated in March 1990 and August 1992.  
These documents were added to the file in August 1992.  The 
March 22, 1990, statement refers to a bulging disc at L5-S1.  
The reported clinical findings were positive supine straight 
leg raising and limited range of motion.  The appellant's 
prognosis is listed as guarded.  The severity of this 
disorder is listed as moderate.  The physician's August 1992 
statement reflects that the veteran was seen in June 1990, 
July and September 1991, and again in April 1992 for back 
complaints.  He described the veteran as still symptomatic in 
August 1992. 

In September 1992, the veteran completed an authorization for 
release of information from Dr. F.I.S covering the period 
from March 1, 1990 to the present.

In a VA examination in March 1993, the appellant exhibited 
severe limitation of lumbar spine motion and there was 
positive straight leg testing.  The diagnosis indicated a 
history of herniated nucleus pulposus of the lumbar region 
with limitation of motion, pain radiating into both legs and 
a tremor of the left leg that was probably associated with 
his psychiatric problems.  

In March 1993, psychiatric evaluation revealed a mixed 
personality disorder, inadequate, dysthymic, with borderline 
features.  Psychological factors were found to be affecting 
his physical condition.  The examiner stated that he did not 
believe he could diagnose a somatoform disorder as it was not 
as "totally encompassing" as that might be.  

In a March 1993 orthopedic evaluation, it was indicated that 
the veteran walked with a cane in his right hand and a limp 
on his left side.  The veteran was diagnosed with a history 
of herniated nucleus pulposus of the lumbar region with 
limitation of motion, pain radiating into both legs, and a 
tremor of the right leg which was probably associated with 
his psychiatric problems.

In a May 1993 rating determination, the veteran was awarded a 
60 percent evaluation for his service-connected back 
disability with psychophysiological overlay under Diagnostic 
Code 5293.  The veteran's disability evaluation was increased 
from 20 percent to 60 percent disabling from October 24, 
1991.  Additional medical records were obtained by the RO and 
submitted by the veteran.  None of these medical records 
provides an objective medical basis for the veteran's 
complaints of pain.  

In an October 1993 rating determination, the effective date 
for the award of the 60 percent evaluation for the service-
connected back disability was determined to be October 24, 
1991, the date he petitioned for additional compensation due 
to a worsening of his back disability.  This determination 
has been appealed to the Board.

In June 1996, the Board remanded these issues to the RO for 
additional development.  With regard to the veteran's claim 
for service connection for an earlier effective date, it was 
requested that an attempt be made to obtain the private 
medical records of F. I. S., M.D.  The physician was to be 
asked to provide copies of any records showing treatment of 
the lumbar spine disorder, particularly those treatment 
records from July 31, 1991, and September 11, 1991, referred 
to by the doctor in his August 1992 statement.  Additional 
examinations were also requested. 

In July 1996, the RO requested the veteran to report any 
additional relevant treatment (private or VA) for a bilateral 
foot disability since May 1993.  It was also requested that 
the veteran provide private medical records from Dr. S.  The 
physician was asked to provide copies of any records showing 
treatment of the veteran's lumbar spine disorder, 
particularly those treatment records from July 31, 1991, and 
September 11, 1991, referred to by his August 1992 statement.  
It was also requested that the veteran provide any additional 
details regarding the stressors to which he alleged he was 
exposed in service.

In August 1996 records were associated with the claims folder 
from Dr. S.  The entries for July 1991 referred to complaints 
involving "throbbing pain" in the low back as well as 
complaints involving the knees, right shoulder and neck.  The 
entry, in pertinent part, notes "LB- 65 10 [or 50] 15 [or 
10] 70  90 SLR [straight leg raising] + [positive] - A/L-
narrow L5-S[1]."   The entry for September 1991 notes low 
back still hurts "60/10/10/60."  
 
Additional service personnel records were obtained by the RO.  
They indicate fairly consistent treatment of the veteran's 
subjective complaints over a significant period of time with 
little objective evidence of a disability.

In December 1996, the veteran stated that he had submitted 
all records requested by the RO that month regarding relevant 
treatment for his foot condition since May 1993, the private 
records of his doctor, and specific details concerning his 
stressors. Additional medical records were obtained by the 
RO.  They continued to note treatment of the veteran's 
subjective complaints.

In January 1998, C. J. B., M.D., reported the veteran "has 
had service connected disabilities from his service" 
including degenerative joint disease and PTSD.  It was also 
indicated that in January 1996 the veteran was involved in a 
motor vehicle accident in which he was struck from behind.  
It was recommended that his disability be increased to total 
and permanent as of January 2, 1996, the date of the 
automobile accident.

In December 1998, the RO requested all pertinent medical 
records from the Social Security Administration.  Additional 
records were obtained; many of which were duplicates of 
material already in the claims folder.  These records 
continue to note sporadic treatment of the veteran's 
subjective complaints.  Objective medical findings regarding 
the veteran subjective complaints are not found in many 
cases. 

The RO also obtained extensive VA outpatient treatment 
records from 1993 to 1997.  The initial screening entry in 
1993 contains reference to a "long history" of emotional 
and mental disorders. 

As noted by the Board in August 2000, in several statements 
to the veteran's United States Senator and Congressman, he 
notes the delay in the adjudication of his claims.  In this 
regard, the Board must point out that in several of his 
statements the veteran has requested a delay in the 
adjudication of his claims so that he may submit additional 
evidence.  He has also submitted several statements 
requesting that the RO obtain medical records recently cited 
by him in support of his claims.  These records have been 
obtained by the RO, including records from the Social 
Security Administration.  They indicate that the veteran has 
been found to be totally disabled due to primary to a 
diagnosis of back, hip, and knee pain with a secondary 
diagnosis of an anxiety-related disorders.  An evaluation 
dated November 1997 noted that three views of the lumbosacral 
spine showed normal bone density and disc interspaces.  There 
was no evidence of fracture and no arthritic changes.  No 
bone destruction was found.  X-ray studies were entirely 
normal.

In February 2000, the veteran requested an additional 60 days 
to prepare additional information pertinent to his claim.  In 
May 2000, the veteran changed his appointment of service 
organization.  Written argument was prepared by his service 
representative in June 2000.  It was indicated the claim had 
been reviewed and that no further action was contemplated by 
the service representative at this time.

In August 2000, the Board denied the claim of entitlement to 
an effective date earlier than October 24, 1991, for the 
award of a 60 percent evaluation for a herniated nucleus 
pulposus of the lumbar spine at L4-5, with puffed leg palsy 
and a psychophysiological overlay.  This decision was 
appealed to the Court. 

In February 20001, the parties of the joint motion requested 
that this issue be remanded to the Board for additional 
development.  The parties of the joint motion stated, in 
pertinent part:

The effective date of an award of 
increased compensation shall be the 
earliest dated as of which it is 
factually ascertainable that an increase 
in disability occurred, if a claim is 
received within one year of such date.  
See 38 U.S.C. § 5110 (b)(2); 38 C.F.R. 
§ 3.400(o)(2).  In Hazan v. Gober, 10 
Vet. App. 511 (1997), the Court opined 
that all evidence should be considered 
when deciding when the rating increase 
was "ascertainable" under 38 U.S.C. 
§ 5110(b)(2).  Id. at 520.  Thus, a 
remand is required for the [Board] to 
address this matter, in accordance with 
Hazan.

Further guidance regarding why this case was "required" to 
be remanded to the Board was not provided.  No reference was 
made to Harper v. Brown, 10 Vet. App. 125 (1997).

In April 2001, the Board contacted the veteran's attorney for 
additional argument or evidence he may wish to present.  In a 
response that month, it was connected that "it appears to 
me" that the case should be remanded to the RO for 
development under the Veterans Claims Assistance Act of 2000. 

II.  The Duty to Assist

As noted above, the veteran's representative has contended 
that this case must be remanded to the RO in light of the 
Veterans Claims Assistance Act of 2000.  With regard to the 
issue of entitlement to an effective date earlier than 
October 24, 1991, for the award of a 60 percent evaluation 
for a herniated nucleus pulposus of the lumbar spine at L4-5, 
with puffed leg palsy and a psychophysiological overlay, the 
Board can not agree with the veteran's representative 
contention on this matter.

The Veterans Claims Assistance Act of 2000 (the "VCAA"), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records available regarding 
this issue and the veteran has been notified of the evidence 
required to substantiate his claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not attempted to obtain.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO, the Board, and the Court.  He and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

As note by the Board in August 2000, the veteran has 
maintained that evidence from numerous health care providers 
would support his claim.  However, the RO has made what can 
only be described as an enormous effort to obtain all medical 
records cited by the veteran.  In this case, the veteran has 
never specified any documents that would support this claim 
that the RO has not either obtained or made an effort to 
obtain. 

In June 1996, the Board remanded this claim in order to 
attempt to obtain records that would support the veteran's 
claim on this very issue.  This fact was noted in the joint 
motion.  Additional medical records regarding the nature and 
extent of the current back disability at this time would 
serve absolutely no purpose.  The critical issue in this case 
is not the nature and extent of the veteran's current back 
disability, but whether he is entitled to an earlier 
effective date for his current 60 percent evaluation.  For 
reasons addressed below, the Board finds that retroactive 
medical opinions concerning the status of the disability 
within the one year period prior to the date of receipt of 
the claim, even assuming they could be considered, could not 
substantiate the claim on the facts of this case.  
Accordingly, the duty to obtain pertinent documents has been 
met.

The RO in this case has made what can only be described as an 
outstanding effort to assist the veteran in the development 
of this claim.  Based on the Board's remand and a detailed 
review of the record a further remand of the case under the 
Court's decision in Stegall v. West, 11 Vet. App. 268 (1998) 
is not warranted.  The Board does not find that there is any 
basis to remand the matter under Stegall for further 
development.  The Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)  In this case, the RO has made 
all reasonable efforts to assist the veteran in the 
development of his claim including, but not limited to, 
repeated attempts to obtain information that would support 
this claim, without results.  Accordingly, the Board may 
proceed with the adjudication of this claim.

II.  Analysis

As noted by the Board in August 2000, it is essentially 
contended that the veteran should be awarded a 60 percent 
evaluation for his service-connected back disability from the 
time he was discharged from active service.  Under 
38 U.S.C.A. § 5110(a) (West 1991) and 38 C.F.R. § 3.400(o) 
and (q) (2000), the effective date of a claim received after 
a prior final disallowance will be the date of the claim or 
the date entitlement arose, whichever is later.

In order for the veteran to prevail under his theory of 
entitlement to an effective date from the time of his 
separation from service, the Board would be required to find 
clear and unmistakable error (CUE) in a series of RO 
decisions, as well as the Board's determination of March 
1983.  In March 1983, the claim of entitlement to an 
increased rating for his service-connected back disability, 
rated at the time as 40 percent disabling, was denied.  The 
final prior RO decision was in 1990, when the RO determined 
that the recent orthopedic examination had found no evidence 
of organic disease of the back but had confirmed a 
psychogenic overlay.

The veteran has never expressly raised the issue of CUE, and 
this issue is not before the Board at this time.  The veteran 
has never claimed CUE in any prior Board or RO decision, the 
veteran has never cited to any previous VA decision, and the 
veteran has never provided a basis to find CUE.  The parties 
of the joint motion and the veteran's own attorney have not 
raised the issue of CUE.  Accordingly, there is no basis to 
adjudicate the claim of CUE in any prior determination.  
Absent a finding of CUE in the prior final RO or Board 
determination, there is no legal basis to provide an 
effective date back to the date of separation from service.

If the Board were to determine whether CUE existed in any 
prior determination, the Board would be compelled to conclude 
that there is no basis to find CUE in any previous VA 
determination that awarded the veteran a less than 60 percent 
evaluation.  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The Board finds no legal or factual determination by 
the RO that approached a clear error that was prejudicial 
with respect to an award of benefits.  Whether a clear error 
was made in favor of the veteran is not a question before the 
Board.

Since the Board's determination of 1983 and the RO's 
determination of 1990 remain final, the veteran cannot be 
awarded an increased rating for his service-connected 
condition earlier than the October 1991 date of the receipt 
of the application by the RO to reopen this previously, 
finally denied claim for an increased evaluation, or the date 
entitlement arose, whichever is later.  There is one 
exception to this general rule.  He could receive an earlier 
effective date if the evidence in the file shows that it was 
factually ascertainable that an increase in disability 
occurred within one year of the date of receipt of the claim 
in October 1991.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).  The Court has indicated how the language of 
38 U.S.C.A. § 5110(b)(2) must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date. 

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (emphasis in 
original).

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.  See VAOPGCPREC 12-98.  The Board further finds 
nothing in Hazan that overturned or modified this fundamental 
rule.  Nor could a panel decision such as Hazan overturn 
another panel decision such as Harper.  Bethea v. Derwinski, 
2 Vet. App. 252 (1992).  To the extent that language in Hazan 
at pp. 521-522 may appear to invite contemplation of 
possibility of assigning an earlier effective date based upon 
evidence demonstrating an increase in disability was 
ascertainable more than one year prior to the date of the 
claim, the Board is bound by the opinion of the General 
Counsel that precludes such a result.  VAOPGCPREC 12-98; 
38 U.S.C.A. § 7104(c).  ("The Board shall be bound in its 
decisions by . . . the precedent opinions of the chief legal 
officer of the Department.")  The Board further finds the 
contemplation of such a result is also in contravention of 
the rule in Harper.

VAOPGCPREC 12-98 further points out that the legislative 
history governing the provisions of 38 C.F.R. 3.400(o)(2), 
created to implement the provisions of 38 U.S.C.A. § 
5010(b)(2), indicated that the regulatory provision was added 
to "permit payment of increased disability compensation 
retroactively to the date the evidence establishes the 
increase in the degree of disability had occurred."  The 
provision was further "intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty" and that 
it was "not intended to cover situations where disability 
worsened gradually and imperceptibly over an extended period 
of time and there is no evidence of entitlement to increased 
evaluation prior to date of claim." (Emphasis added.) 

In this case, the Board remanded the veteran's claim to the 
RO in June 1996 in order to determine whether any medical 
evidence exists within 1 year prior to October 24, 1991 (the 
date the veteran petitioned for increased compensation) 
demonstrating that an increase in disability was factually 
ascertainable.  No such evidence has been obtained.  

As noted above, the joint motion cites the Court's decision 
in Hazan.  In Hazan, the Court indicated that the appeal in 
that case presented two issues: (1) whether the Board erred 
in the effective date it assigned for the increased rating 
for cervical disc disease (CDD); and (2) whether the Board 
erred in determining that his claim for an increased rating 
for congestive heart failure was not properly before the 
Board.  In regard to the first issue, the appellant in that 
case argued that, because his May 1990 claim led to the 40% 
rating, 38 U.S.C.A. § 5110(b)(2) requires an earlier 
effective date (within the year preceding May 1990) where one 
can be ascertained, and that his August 1989 sworn testimony 
demonstrated an earlier effective date.  The case was 
complicated by the fact that there was a decision of the 
Board in March 1990 that denied an increased rating and that 
had considered the veteran's August 1989 testimony.  

The Court found that the 1994 Board decision erroneously 
failed to mention the veteran's 1989 testimony.  Hazan, 10 
Vet. App. at 516-520.  It was indicated that the VA must 
review all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased rating.  The Court found that 
the Board erred in making the decision as to when an increase 
in disability was ascertainable based only on the new 
evidence.   The Court further indicated, however, that the 
August 1989 testimony of the veteran alone could not support 
an earlier effective date.  Hence, the Court remanded the 
CDD-effective-date issue.  The Hazan court also cited to 
Scott (Charles) v. Brown, 7 Vet. App. 184 (1994) for the 
proposition that the Board has considered properly "all the 
evidence of record" within one year prior to the date of the 
claim and Servello v. Derwinski, 3 Vet. App. 196 (1992) for 
the proposition that the Board erred in not considering 
evidence about the status of the condition during the one 
year prior to the application.  Hazan, 10 Vet. App. at 518.

In his dissent in Hazan, Judge Holdaway agreed with the 
majority opinion except insofar as it remanded for the Board 
to make certain determinations involving issues of statutory 
interpretation which were more appropriately decided by the 
Court. Judge Holdaway noted that in Wood v. Derwinski, 1 Vet. 
App. 367 (1991), the Court had indicated that the "earliest 
ascertainable date" was the date of the earliest 
"examination" indicating a total and permanent 
unemployability.  Hazan, 10 Vet. App. at 511.  As a result, 
Judge Holdaway found that the earliest date that an increased 
disability for CDD was ascertainable was a April 1990 report 
and since the Board already awarded an effective date of 
April 29, 1990, a remand to decide the earliest ascertainable 
date was moot.  Id. at 525-526.

It appears that one basis for the joint motion lies in the 
theory that the veteran's evidentiary assertions via his 
testimony or statements concerning the status of his 
disability within one year of the October 24, 1991, could 
provide a basis to award the veteran an increase rating prior 
to October 24, 1991.  However, the claimant in this matter 
filed no statements one-year before October 24, 1991 
regarding his back disability.  Alternatively, perhaps the 
Joint Motion interpreted Hazan to permit or require 
contemplation of evidence bearing on the status of the 
disability at a point in time other than the one year period 
prior to the date of receipt of the claim.  The Board finds 
such an interpretation would be contrary to the law, 
regulation and Harper.  Only if it is factually ascertainable 
that the increased level of disability occurred within the 
one year period prior to the date of receipt of the claim can 
an earlier effective date be awarded.  Demonstrating 
increased disability before or after this one year period can 
not establish entitlement to an earlier effective date of the 
award of an increased rating. 

The Board therefore will first consider the actual evidence 
of record covering the one year prior to October 24, 1991, 
and then turn to the question of whether later evidence, on 
the facts of this case, could offer any prospect of 
substantiating the claim.

As noted above, the veteran alleges treatment for his back 
disability one-year before October 24, 1991.  Records added 
to the claims file subsequent to the veteran's October 24, 
1991, reopening of the claim included statements made by F. 
I. S., M.D., dated in March 1990 and August 1992.  These 
documents were added to the file in August 1992.  The March 
22, 1990, statement refers to a bulging disc at L5-S1.  The 
appellant's prognosis is listed as guarded.  The severity of 
this disorder is listed as moderate.  

With regard to the March 1990 report, the Board first finds 
it does not show an increased disability.  Indeed, it 
contains evidence that the level of disability was 
"moderate."  This would not support an increased rating 
under Code 5293 (or Code 5292).  Moreover, even assuming 
arguendo the report showed an increase in disability was 
"factually ascertainable," this would not support the claim 
for an earlier effective date.  Evidence indicating the 
increase in disability was factually ascertainable more than 
one year before the date of receipt of the claim for increase 
would mandate that the effective date must be date of receipt 
of the claim.     

The VA examination of September 1990, thirteen months before 
the veteran filed this claim in October 1991, reflects that 
the veteran noted numerous subjective symptoms, including 
complaints of chronic back pain.  X-ray studies revealed 
that, other than the presence of a transitional vertebra at 
the L5-S1 level, his lumbosacral spine was completely normal.  
There was no evidence of degenerative changes in the lumbar 
or lumbosacral spine.  The examiner stated, in pertinent 
part, that the findings were "currently bizarre" in that 
the claimant refused to bend even a few degrees forward or 
laterally.  The Board finds this evidence clearly did not 
demonstrate an increase in disability, even assuming it could 
be considered in fixing an effective date of an award of an 
increased rating.  Once again, even assuming arguendo that it 
did show an increase in disability was ascertainable more 
than one year before the date of receipt of the claim for 
increase, this would mandate that the effective date must be 
date of receipt of the claim.

The physician's August 1992 statement reflects that the 
veteran was seen in June 1990, July and September 1991, and 
again in April 1992 for back complaints.  Evidence 
demonstrating the status of the disability in April 1992 
could not establish entitlement to the benefit here at issue.  
In August 1996, Dr. S's records for July and September 1991 
were associated with the claims folder from Dr. S.  The 
entries for July 1991 referred to complaints involving 
"throbbing pain" in the low back as well as complaints 
involving the knees, right shoulder and neck.  The entry, in 
pertinent part, notes "LB- 65 10 [or 50] 15 [or 10] 70  90 
SLR [straight leg raising] + [positive] - A/L-narrow L5-
S[1]."   The entry for September 1991 notes low back still 
hurts "60/10/10/60."  These entries do not show radicular 
symptoms warranting evaluation under Code 5293 for 
intervertebral disc disease.  Even assuming the symptoms 
could be rated under Code 5293, they do not show it was 
"factually ascertainable" to "a degree of certainty" that 
a severe level of disability with intermittent relief, much 
less a pronounced level of disability.  The findings 
demonstrate only reported back pain with limitation of 
motion, however, the limitation of motion is no more than 
moderate in severity.  This would support, at most, no more 
than a 20 percent evaluation under Code 5292.  A 20 percent 
rating was the rating in effect prior to the date of receipt 
of the claim in October 1991.  

The Board notes that any assessment of what the clinical 
records within the one-year prior to the date of the claim 
establish can not be wholly divorced from the question of 
what credibility can be attached to the subjective complaints 
of the veteran.  For reasons addressed below, the Board finds 
no crediblity can be assigned to his evidentiary assertions.
 
The next question raised by the Joint Motion is whether the 
language in Hazan indicating that the VA must review all the 
evidence of record (not just evidence not previously 
considered) once a claimant has submitted a well-grounded 
claim for an increased rating the means that evidence 
prepared after the date of receipt of the claim, no matter 
how remote, must be considered to determine if it is 
"factually ascertainable" that an increase in disability 
occurred within the one year period prior to the date of 
receipt of the claim.  In Hazan, the Court addressed and 
based its holding as to "all the evidence" only in the 
context of evidence dated prior to date of receipt of the 
claim.  To this extent, any language in Hazan that appears to 
include evidence prepared after the date of receipt of the 
claim in the category of "all the evidence" may be regarded 
as dicta and thus not controlling.   

Even assuming Hazan's reference to "all the evidence" 
includes evidence prepared after the date of receipt of the 
claim, it would not change the outcome on the facts of this 
particular case.  First, there is no indication and no 
allegation that there currently exists any unobtained 
clinical evidence that would establish that the increase in 
disability occurred within the one year period prior to the 
date of receipt of the claim on October 24, 1991.  Second, 
there is no medical evidence covering the period one year 
prior to the date of receipt of the claim that has not been 
obtained that raises of reasonable possibility of 
substantiating the claim.  In sum, there is no existing 
medical evidence actually demonstrating the status of the 
disability within the one-year period prior to the date of 
the claim.  Since the regulation implementing 38 U.S.C.A. 
§ 5110(b)(2) was "intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty", the Board finds 
that a retroactive medical opinion by its very nature lacks 
"a degree of certainty" that could support a finding of 
entitlement to increased evaluation prior to date of claim 
when the contemporary evidence does not support such an 
outcome.    

Even assuming it was theoretically possible that a 
retroactive medical opinion could rise to the "degree of 
certainty" required to support an award under 38 C.F.R. 
§ 3.400(o), it is clear that on the facts of this case no 
retrospective opinion could rise to a "degree of 
certainty."  In view of the status of the medical evidence 
in this case, the only source of evidence on the pathology 
present during this period would be the evidentiary 
assertions of the claimant.  In the alternative, it is, in 
theory at least, conceivable that the claimant could recite 
his evidentiary assertions to a medical provider who could 
then advance an opinion about the severity of the disability 
within the one year span prior to the date of receipt of the 
claim.   

The Board finds that it is clear beyond doubt that the 
claimant's own evidentiary assertions are of no probative 
value because they lack credibility.  Thus, any medical 
provider who relied upon the claimant's evidentiary 
assertions could not substantiate the claim because the 
medical opinion would be founded upon false premises.  

Credibility is an adjudicative, not a medical determination.  
The United States Court of Appeals for the Federal Circuit 
held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997)   

The Board has reviewed again the veteran's statements in 
detail and finds that his complaints are not credible in 
light of the objective medical evidence of record over more 
than 20 years.  There is a marked discrepancy between the 
veteran's constant complaints and the clinical findings on a 
whole series of evaluations and treatment by service 
department, private and VA medical professionals.  This is 
markedly so between separation from service and 1990.  Seldom 
does a record present such a marked pattern of physicians 
casting profound doubt about validity of the subjective 
reports of the claimant.  Explicit references to evidence of 
secondary gain or even malingering appear.  The lack of 
correlation between objective findings and complaints is 
noted repeatedly.  At one point, the claimant's assertions 
are termed "bizarre."  Evaluations do not support the 
veteran's contention that he suffers from constant pain 
associated with his service-connected back disability.  In 
fact, in the opinion of the Board, the medical evidence in 
reality does not support the current determination that the 
service connected back disability warrants a 60 percent 
evaluation.  This further bears upon whether additional 
development is warranted.  Since the claims adjudication 
process is nonadversarial, the Board finds that development 
action likely to result in a reduction in compensation 
benefits is inappropriate.

Concerning the medical opinions that support the veteran's 
complaints, the Board finds these medical opinions are 
entitled to low probative weight.  They are based almost 
entirely on the veteran's subjective complaints.  As stated 
by the Court, opinions based on a history (or opinion) 
furnished by the veteran and unsupported by the clinical 
record are of low or limited probative value.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  The medical opinions that 
support the veteran's claim of an ascertainable 60 percent 
back disability either before October 1991 or today are 
fundamentally anchored in the veteran's subjective symptoms.  
If, as in this case, these subjective symptoms are found not 
credible, the medical opinions based on these subject 
symptoms have no probative weight.  

Moreover, as the Board stated in August 2000:

The Board further finds the veteran 
completely lacks credibility in light of 
a history of flagrant falsehoods or gross 
exaggerations.  The record shows the 
veteran submitted the report of Dr. [P.].  
That report contains a reference to a 
claim of service in Vietnam.  It is 
beyond dispute that such a claim is 
false.  Therefore, the record is clear 
that the appellant knowingly submitted 
false evidence in support of his claim 
for compensation benefits.  The record 
further shows the appellant submitted 
correspondence he prepared alleging he 
was entitled to the Purple Heart Medal.  
This is also a false claim.  The fact 
that the appellant is demonstrated to 
have submitted false evidence concerning 
his service would alone be sufficient to 
support the conclusion that he is not 
credible concerning his allegations of 
events in service and post-service 
symptoms.  Beyond this, the record 
further shows the veteran advances 
patently ridiculous claims of numerous 
combat type incidents in Europe in the 
late 1970's.  He then turns around and as 
to other allegations, such as deaths of 
servicemen, fails to provide details that 
would permit any attempt to verify his 
allegations.  The lack of an ability to 
provide details further undercuts the 
ability of a fact finder believe that the 
claimant is referring to an event that 
profoundly affected him as opposed to an 
event of which he simply learned. 

What the record now shows is not simply a 
lack of verifiable stressor events.  The 
record further demonstrates that the 
veteran is willing to present false 
evidence freely in support of his claim 
for service connection for PTSD.  While 
self interest alone is not sufficient 
standing alone to permit the Board to 
discard the veteran's evidentiary 
assertions, the record in this case 
demonstrates beyond peradventure of doubt 
that he is actively dissembling for the 
purpose of monetary gain.  No reasonable 
fact finder could belief anything he says 
about not simply events in service, but 
his subjective reaction to any events in 
service and the duration of such 
symptoms.  For example, during the 
veteran's numerous claims for VA 
compensation following his discharge from 
active service, he makes no reference to 
these alleged stressors or recognizable 
symptoms of PTSD.  Later, he claims the 
presence of PTSD since 1980.  Testing has 
also indicated a propensity to 
exaggerate.  The examiner who bothered to 
look closely at the record found obvious 
evidence that the veteran "embellishes" 
to suit his needs.  At this point, even 
if it was possible in the future to 
verify some event that even a remarkably 
gullible medical professional could 
certify as rising to the level of a 
"stressor," no credibility could be 
attached to the veterans' subjective 
reporting of symptoms related to such an 
event given this pattern of falsehood and 
gross exaggeration for the purpose of 
pursuing a claim for compensation 
benefits.    

While the Board above was addressing the veteran's claim of 
PTSD, the undersigned finds that the facts regarding the 
veteran's overall credibility are equally applicable to the 
veteran's alleged back pain.  A pattern of misrepresentation 
in pursuit of compensation benefits in the context of the 
claim concerning PTSD fundamentally undermines the 
credibility of the claimant in any assertions regarding the 
pursuit of compensation benefits.  

While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant. . . ."  38 C.F.R. § 4.40 (2000).  See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In this 
regard, it must be noted that the veteran has been found to 
be totally disabled based primarily on his subjective 
complaints of back pain.  However, it is the finding of the 
Board that the veteran is either fabricating or highly 
exaggerating his complaints of back pain.  In this case, it 
is the finding of the Board that the "visible behavior of 
the claimant" is not credible.  The Board finds no objective 
basis to award the veteran a 60 percent evaluation for his 
back disability.  As a result, there is no basis to find that 
an ascertainable increase in disability occurred within one 
year from the date the veteran filed his application for an 
increased rating (leading to the 60 percent evaluation) on 
October 24, 1991.  Simply stated, as the Board has found that 
the preponderance of the evidence does not support the 
current evaluation (either now or in October 1991) there is 
no basis to ascertain that the veteran was entitled to a 60 
percent evaluation for his back disability one year prior to 
October 24, 1991.  The Board finds that the medical evidence 
of record from October 1990 to the present does not support 
the current evaluation.  Accordingly, there is no basis to 
find a 60 percent evaluation from October 24, 1990. 

In sum, there is no basis under 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) to warrant an effective date of an 
increased rating from a date 1 year prior to the date of 
receipt of the claim.  



ORDER

Entitlement to an effective date earlier than October 24, 
1991, for the award of a 60 percent evaluation for a 
herniated nucleus pulposus of the lumbar spine at L4-5, with 
puffed leg palsy and psychophysiological overlay, is denied.


REMAND

In August 2000, the Board found that neither the service 
separation evaluation nor the entrance evaluation made 
reference to a bilateral foot disorder; that reference was 
made to a severe case of pes planus in April 1979; that there 
was clear, convincing and unrebutted competent medical 
evidence of record establishing that, if the veteran had a 
bilateral foot disorder during service, such a condition 
existed prior to service and was not aggravated in service; 
and that there is no competent medical evidence of record 
that any bilateral foot disorder existing prior to service 
increased in severity in service.  In a March 1997 VA 
examination, the veteran was diagnosed with pes planus of the 
right and left foot.  Regarding the question of the etiology 
of the pes planus, the examiner stated that the etiology of 
the pes planus was a "congenital deformity."  Regarding the 
question of whether this condition was aggravated by military 
service, the examiner stated that military service should not 
have aggravated pes planus.  It was noted that the proper 
shoes that he had worn should have been a benefit to him.

The parties of the joint motion acknowledged that the Board 
found that the March 1997 from a "highly qualified health 
care provider" was more probative than the April 1979 
opinion rendered by an "enlisted medic, not a physician.  
The parties then provided that the Board should "further 
address whether the VA medical opinion is adequate to rebut 
the presumption of soundness by clear and convincing 
evidence."  The parties to the joint motion did not further 
elaborate as to why the original decision of the Board was 
not adequate in this regard.  Of course, the parties to the 
joint motion, as is all too common in these matters, did not 
mention that the Board also pointed out in its August 2000 
decision that the March 1997 examiner characterized the 
disorder as "congenital."  As the Board further noted, a 
"congenital" disorder by its inherent nature must have pre-
existed service.  The Board can scarcely imagine a fact that 
more clearly and unmistakably establishes the pre-service 
existence of the disability.  

The parties to the joint motion quoted the physician's 
opinion in March 1997 that "military service should not have 
aggravated pes planus."  (emphasis from the joint motion)  
The parties then stated that this March 1997 medical opinion 
was "somewhat equivocal" regarding whether the pes planus 
was aggravated by service.  
As is also all too common in these matters, the basis for the 
opinion that the physician's statement was "equivocal" was 
not explained.  Notwithstanding, the Board believes that in 
light of the joint motion and its apparent incomprehension of 
the VA medical provider's opinion, an additional examination 
is required.   

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to alleged 
bilateral foot disability.  After 
securing any necessary authorization from 
the veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records that have not been previously 
secured.

2.  The RO should arrange for a VA 
examination to determine the etiology of 
any bilateral foot disability found to be 
present.  The claims folder or the 
pertinent medical records contained 
therein, including (most importantly) the 
veteran's service medical records, must 
be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should provide explicit 
responses to the following questions:

(a)  What are the manifestations of any 
current bilateral foot disability (if any)?

(b)  What is the degree of medical 
probability that any bilateral foot 
disability found was caused or aggravated by 
the veteran's active service from September 
1977 to April 1980?  The term aggravation in 
this context means that the disability 
increased in severity beyond the natural 
progress, if any, of the underlying disorder.  

In answering question (b) the physician 
should first indicate what his or her 
opinion would be assuming the correct 
history of the disability is whatever the 
physician ascertains from the record, 
including any statements from the 
veteran.  The physician may chose to deem 
such statements correct, even if those 
statements are not supported by or are 
even in conflict with contemporaneous 
medical records.  

In the alternative in answering (b), the 
physician should indicate what the opinion 
would be if the correct medical history in 
service was deemed to be only what is 
reflected in the actual contemporary 
treatment records from the period of service.  
No credence should be attached to any 
recollections by the veteran contrary to what 
is or is not reflected in the contemporaneous 
service records.   

3.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 2 and the 
requirements of the January 2001 joint 
motion.  If not, the report should be 
returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2000).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.  The case 
should then be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



